Name: 79/841/EEC: Council Decision of 9 October 1979 reviewing the second multiannual research and development programme for the European Economic Community in the environmental field (indirect action) adopted by Decision 76/311/EEC
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-10-13

 Avis juridique important|31979D084179/841/EEC: Council Decision of 9 October 1979 reviewing the second multiannual research and development programme for the European Economic Community in the environmental field (indirect action) adopted by Decision 76/311/EEC Official Journal L 258 , 13/10/1979 P. 0029 - 0031****( 1 ) OJ NO C 173 , 20 . 7 . 1978 , P . 3 . ( 2 ) OJ NO C 296 , 11 . 12 . 1978 , P . 42 . ( 3 ) OJ NO C 128 , 21 . 5 . 1979 , P . 9 . ( 4 ) OJ NO L 74 , 20 . 3 . 1976 , P . 36 . COUNCIL DECISION OF 9 OCTOBER 1979 REVIEWING THE SECOND MULTIANNUAL RESEARCH AND DEVELOPMENT PROGRAMME FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE ENVIRONMENTAL FIELD ( INDIRECT ACTION ) ADOPTED BY DECISION 76/311/EEC ( 79/841/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS , THE COUNCIL , PURSUANT TO ARTICLE 235 OF THE TREATY , IN ITS DECISION 76/311/EEC ( 4 ) ADOPTED A MULTIANNUAL RESEARCH AND DEVELOPMENT PROGRAMME IN THE ENVIRONMENTAL FIELD ( INDIRECT ACTION ); WHEREAS ARTICLE 4 OF THE ABOVEMENTIONED DECISION PROVIDES FOR THE REVIEW OF THE SAID PROGRAMME ; WHEREAS THE COMMUNITY IS RESPONSIBLE FOR THE CONCLUSION OF AGREEMENTS WITH THIRD COUNTRIES IN THE AREAS COVERED BY THIS DECISION ; WHEREAS IT MAY BE ADVISABLE TO ASSOCIATE THE STATES PARTICIPATING IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH THE PROGRAMME COVERED BY THIS DECISION ; WHEREAS IT IS ADVISABLE , AS SOON AS THIS DECISION IS ADOPTED , TO OPEN NEGOTIATIONS WITH THE STATES CONCERNED SO THAT SUCH AGREEMENTS CAN BE RAPIDLY CONCLUDED ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS SUBMITTED AN OPINION ON THE COMMISSION PROPOSAL ; WHEREAS THE PROGRAMME SHOULD THEREFORE BE REVIEWED , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 2 OF DECISION 76/311/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 2 THE APPROPRIATIONS NECESSARY TO EXECUTE THE PROGRAMME , THE AMOUNT FOR WHICH IS SET AT 20.8 MILLION EUROPEAN UNITS OF ACCOUNT , INCLUDING A STAFF OF 10 , SHALL BE ENTERED IN THE BUDGET OF THE EUROPEAN COMMUNITIES . THE EUROPEAN UNIT OF ACCOUNT IS AS DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 1 ). ' THE FOLLOWING SHALL APPEAR AS FOOTNOTE : ' ( 1 ) OJ NO L 356 , 31 . 12 . 1977 , P . 1 ' . ARTICLE 2 THE FOLLOWING ARTICLE SHALL BE ADDED TO COUNCIL DECISION 76/311/EEC : ' ARTICLE 7 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AGREEMENTS WITH OTHER STATES PARTICIPATING IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ASSOCIATING THEM WITH THIS PROGRAMME . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO NEGOTIATE THE AGREEMENTS REFERRED TO IN PARA- GRAPH 1 . ' ARTICLE 3 THE ANNEX TO DECISION 76/311/EEC SHALL , WITH EFFECT FROM 1 JANUARY 1979 , BE REPLACED BY THE ANNEX TO THIS DECISION . DONE AT LUXEMBOURG , 9 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT D . O ' MALLEY **** ANNEX ENVIRONMENTAL RESEARCH PROGRAMME ( 1976/1980 ) ( INDIRECT ACTION - NON-NUCLEAR PROJECTS ) THE MAIN AIM OF THE RESEARCH WILL BE TO ACQUIRE THE SCIENTIFIC AND TECHNICAL KNOW-HOW NECESSARY FOR IMPLEMENTATION OF THE ENVIRONMENTAL PROGRAMME OF THE COMMUNITY . IT WILL COVER THE FOLLOWING FOUR AREAS : RESEARCH AREA 1 ( RESEARCH DESIGNED TO ESTABLISH CRITERIA , I.E . EXPOSURE-EFFECT RELATIONSHIPS FOR POLLUTANTS AND CHEMICALS WHICH COULD CONTAMINATE THE ENVIRONMENT ) 1 . HEAVY METALS : ESPECIALLY PATHWAY TO MAN THROUGH FOOD , WATER AND AIR AND THEIR METABOLISM . 2 . ORGANIC MICROPOLLUTANTS AND NEW CHEMICALS : ESPECIALLY EVALUATION OF THE EFFECTS ON HEALTH AND THE ENVIRONMENT OF SYNTHETIC CHEMICALS . 3 . ASBESTOS AND OTHER FIBROUS MATERIALS : DETECTION METHODS AND HEALTH EFFECTS . 4 . AIR QUALITY : APPLICATION OF TECHNIQUES FOR THE REMOTE SENSING OF AIR POLLUTION ; EFFECTS ON HEALTH AND VEGETATION . 5 . WATER QUALITY : ESPECIALLY EPIDEMIOLOGICAL SURVEY ON HEALTH STATUS OF SELECTED POPULATION GROUP IN RELATION TO THE QUALITY OF DRINKING WATER . 6 . WASTE HEAT : ECOLOGICAL AND MICROCLIMATIC EFFECTS . 7 . MARINE POLLUTION : ESPECIALLY EFFECTS OF HYDROCARBONS AND DECONTAMINATION METHODS . 8 . NOISE POLLUTION : CONTINUATION OF THE EPIDEMIOLOGICAL SURVEY ON THE EFFECTS OF NOISE ON SLEEP ; EFFECTS OF VIBRATIONS AND LOW-FREQUENCY NOISES . RESEARCH AREA 2 ( RESEARCH AND DEVELOPMENT ON ENVIRONMENTAL INFORMATION MANAGEMENT , ESSENTIALLY CONCERNING CHEMICALS WHICH COULD CONTAMINATE THE ENVIRONMENT ) CONTINUATION OF COLLECTION AND HANDLING OF DATA ON CHEMICALS IN THE FRAMEWORK OF THE ECDIN PROJECT . RESEARCH AREA 3 ( RESEARCH AND DEVELOPMENT ON THE REDUCTION AND PREVENTION OF POLLUTION AND NUISANCES ) - REDUCTION OF WATER POLLUTION , INCLUDING TESTS OF ADVANCED METHODS FOR WATER TREATMENT . - WASTE : EFFECTS ON THE ENVIRONMENT , RELEVANT TECHNOLOGY . RESEARCH AREA 4 ( RESEARCH AND DEVELOPMENT CONCERNING THE PROTECTION AND THE IMPROVEMENT OF THE NATURAL ENVIRONMENT ) 1 . ECOSYSTEMS , ECOLOGY AND BIOGEOCHEMICAL CYCLES , ESPECIALLY STUDIES OF ECOSYSTEMS ( CONTRIBUTION TO THE ESTABLISHMENT OF AN ECOLOGICAL CARTOGRAPHY ): OZONE-SHIELD DEPLETION IN THE STRATOSPHERE AND CO2 ACCUMULATION IN THE ATMOSPHERE . 2 . RECLAMATION OF DERELICT LAND . 3 . BIRD PROTECTION : POPULATION DYNAMICS AND HABITAT PROTECTION .